UGS Capital Corp. and UGS Capital Corp. II
2004 Management Incentive Plan

THIS AWARD AND ANY SHARES TO BE ISSUED HEREUNDER ARE SUBJECT TO RESTRICTIONS ON
VOTING AND TRANSFER
AND REQUIREMENTS OF SALE AND OTHER PROVISIONS AS SET FORTH IN THE STOCKHOLDERS
AGREEMENT AMONG UGS
CAPITAL CORP., UGS CAPITAL CORP. II, UGS HOLDINGS, INC., UGS CORP. AND CERTAIN
STOCKHOLDERS OF UGS
CAPITAL CORP. AND UGS CAPITAL CORP. II, DATED AS OF MAY 24, 2004 (THE
“STOCKHOLDERS AGREEMENT”).

UGS CAPITAL CORP. STRONGLY ENCOURAGES YOU TO SEEK THE ADVICE OF YOUR OWN LEGAL
AND FINANCIAL
ADVISORS WITH RESPECT TO YOUR AWARD AND ITS TAX CONSEQUENCES. THANK YOU.

UGS Capital Corp.

Attention: Board of Directors

Gentlemen:

The undersigned (i) acknowledges receipt of an award (the “Award”) of deferred
stock from UGS Capital Corp. (the “Company”) under the UGS Capital Corp. and UGS
Capital Corp. II Management Incentive Plan (the “Plan”), subject to the terms
set forth below and in the Plan; (ii) further acknowledges receipt of a copy of
the Plan in effect as of the date hereof; and (iii) agrees with the Company as
follows:



1.   Effective Date. This Agreement shall take effect as of      , 200_.



2.   Shares Subject to Award. The Company hereby agrees that if the conditions
prescribed herein are met, it will issue, and the undersigned hereby agrees to
accept in accordance with the terms hereof, that total number of shares set
forth in Schedule A (the “Award Shares”) of the Class A-4 Common Stock of the
Company (the “Deferred Stock”). Except as otherwise specifically provided
herein, the undersigned’s rights to the Award Shares are subject to the
restrictions and other provisions contained in the Plan and the Stockholders
Agreement (both of which are incorporated herein by reference) in addition to
such other restrictions, if any, as may be imposed by law.



3.   Meaning of Certain Terms. Except as otherwise defined herein, all initially
capitalized terms used herein shall have the same meaning as in the Plan and the
Stockholders Agreement.



4.   Issuance of Shares. Award Shares shall be issued in accordance with
Schedule A. In the event that the undersigned’s Employment (as defined in the
Plan) is terminated by the Company without “Cause” (as defined in Section 5
below), then the undersigned shall receive a pro rata portion of the Award
Shares that would have been issued on the next scheduled issuance date, if the
termination had not occurred. For example, if 100 shares are scheduled to be
issued on August 2008 and the undersigned’s employment is terminated by the
Company without Cause on May 2008, then 75 shares shall be issued as of the
effective date of termination (100*9/12). The remaining 25 shares shall be
forfeited in accordance with Section 5(b) below.



5.   Forfeiture Risk.



  a.   If the undersigned’s Employment ceases for any reason other than
termination by the Company without Cause, any unissued Award Shares shall be
forfeited.



  b.   If the undersigned’s Employment is terminated by the Company without
Cause, then except for the pro rata issuance described in Section 4 above, all
unissued Award Shares shall be forfeited.



  c.   For this purpose, “Cause” means (i) material breach of any agreement
entered into between the undersigned and the Company, (ii) material misconduct,
(iii) material failure to follow the Company’s policies, directives or orders
applicable to Company employees holding comparable positions, (iv) intentional
destruction or theft of Company property or falsification of Company documents,
(v) material failure or refusal to faithfully, diligently and competitively
perform the usual and customary duties associated with the undersigned’s
position or (vi) conviction of a felony or any crime involving moral turpitude.



6.   Company’s Continuing Call Right. The Company shall have the right to
purchase the Award Shares in accordance with the terms of the Stockholders
Agreement.



7.   Transfer of Shares. Award Shares shall not be sold, transferred, pledged,
assigned or otherwise encumbered or disposed of except in accordance with the
Stockholders Agreement.



8.   Legend/Certificate Retention. Award Shares shall bear such legends as are
required by the Stockholders Agreement and as may be determined by the
Administrator prior to issuance.



9.   Certain Tax Matters. The undersigned expressly acknowledges that the
issuance of the Award Shares may give rise to “wages” subject to withholding.
The undersigned expressly acknowledges and agrees that the undersigned’s rights
hereunder are subject to the undersigned promptly paying to the Company in cash
or stock (or by such other means as may be acceptable to the Administrator in
its discretion) all taxes required to be withheld. Unless the undersigned
notifies the Company in writing thirty (30) days prior to an issuance date that
the undersigned will satisfy the withholding requirement in cash, the Company
will withhold from delivery that number of shares having a fair market value
equal to the amount of the required withholding. In the event that the
withholding requirement will be satisfied in cash, the undersigned authorizes
the Company or its subsidiaries to withhold such amount from any amounts
otherwise owed to the undersigned.

By acceptance of this Award, the undersigned hereby agrees upon issuance of any
Award Shares to become a party to, be bound by the terms of, the Stockholders
Agreement and the Participation and Registration Rights Agreement among UGS
Capital Corp., UGS Capital Corp. II, UGS Holdings, Inc., UGS Corp. and certain
stockholders of UGS Capital Corp. and UGS Capital Corp. II, dated as of May 24,
2004, in each case treating the undersigned as a “Manager” and the Award Shares
as “Incentive Shares”.

Very truly yours,

     

Name:

Date:      

The foregoing Deferred Stock
Award Agreement is hereby accepted:

UGS Capital Corp.

     
Anthony J. Affuso
Chairman, CEO and President

1

Schedule A

Issuance Schedule

Total number of Award Shares:

     Shares shall be issued on      ;

     Shares shall be issued on      ; and

     Shares shall be issued on      .

2